Citation Nr: 0326186	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-32 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea/upper airway resistance syndrome.

2.  Entitlement to an increased rating for tendonitis with 
calcaneal spur and degenerative joint disease, right foot, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for tendonitis with 
calcaneal spur and degenerative joint disease, left foot, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to June 
1991 as verified by a copy of DD Form 214, Certificate of 
Release or Discharge from Active Duty.  The DD Form 214 also 
shows a prior period of active duty for 7 years, 6 months, 
and 25 days although the dates of this service have not been 
verified.  The veteran has indicated his dates of active duty 
as being from February 1971 to June 1991, and service medical 
records have been obtained for this entire period of service, 
beginning with a pre-induction examination report dated in 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for sleep apnea 
syndrome, claimed as respiratory condition, and denied an 
increased rating for tendonitis of feet with calcaneal spurs, 
bilateral, then rated as 10 percent disabling.  During the 
course of the appeal, the RO, in a February 2000 rating 
decision, granted separate 10 percent ratings for tendonitis 
with calcaneal spur and degenerative joint disease of each 
foot.

Although the RO issued a supplemental statement of the case 
in February 2000 on the increased rating claims, it did not 
include the issues in subsequent supplemental statements of 
the case.  The RO may have believed that assigning separate 
ratings of 10 percent for each foot constituted a complete 
grant of benefits sought on appeal, but the Board notes that 
the service-connected disability of each foot has been rated 
analogously under rating criteria for evaluating the degree 
of disability resulting from malunion of os calcis or 
astragalus, and those criteria provide for a higher rating of 
20 percent for marked deformity.  Because a higher rating is 
available under the analogous criteria and because the 
veteran has not withdrawn his appeal, the Board concludes 
that the increased rating claims remain on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  These issues are the subject of the Remand order 
below.
FINDINGS OF FACT

1.  The veteran's sleep disorder has been attributed to known 
clinical diagnoses of sleep apnea or upper airway resistance 
syndrome.  

2.  Service medical records reflect no complaints or findings 
pertaining to a sleep disorder.  

3.  The earliest evidence of a sleep disorder is dated in 
1995, four years after the veteran's retirement from service.

4.  No evidence indicates that sleep apnea or upper airway 
resistance syndrome may be associated with an established 
event, injury, or disease in service.


CONCLUSION OF LAW

Obstructive sleep apnea/upper airway resistance syndrome was 
not incurred in active service or due to an undiagnosed 
illness in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.3043.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims and except for section 3.159(b)(1) 
which has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, slip op. 
at 21, 49 (Fed. Cir. Sept. 22, 2003).

In a letter dated in October 2001, the RO notified the 
veteran of the provisions of the new law and specifically of 
VA's duty to notify him of the information and evidence 
needed to substantiate his claim and of VA's duty to assist 
him in obtaining that evidence.  In the letter, the RO 
specifically informed the veteran that the evidence needed to 
substantiate his claim in this case would be evidence which 
showed three things:  (1) an injury or disease incurred in 
service or an event in service that caused an injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his current disability and an injury, 
disease, or event in service.  The RO also specifically 
notified the veteran what he needed to do to substantiate his 
claim and what VA would do for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that the 
statute, 38 U.S.C. § 5103(a), clearly requires the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The RO also informed the veteran what 
evidence had already been obtained relevant to his claim.  

In addition, the statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of section 5103 of the new statute.  
They notified the veteran of the requirements for service 
connection.  They also notified him of evidence necessary to 
substantiate his claim.  All evidence and records identified 
by the veteran as relevant to his claim have been obtained 
for review.  VA has afforded the veteran VA examinations in 
relation to his claim.  The RO readjudicated the veteran's 
claim in March 2003 in light of all the evidence of record 
because previous adjudications had been conducted prior to 
the enactment of the VCAA.  Accordingly, the Board concludes 
that, with respect to this claim, all possible development 
has been conducted and all notification provided.  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, the Board 
acknowledges that the VCAA letter that was sent in October 
2001 only provided 60 days for the veteran to respond-
although it also pointed out that any evidence received 
within one year could result in benefits being awarded back 
to the date of claim.  The veteran did respond, and the RO 
obtained all identified medical evidence.  Furthermore, a 
supplemental statement of the case was not issued for more 
than a year after the VCAA letter was mailed.  Both the 
veteran and his representative recently presented written 
argument, and neither identified any additional records.  
Thus, although it appears that the RO initially applied the 
regulation that was invalidated by the Federal Circuit, the 
veteran was provided more than the one year time period 
required by VCAA to respond.  

Obstructive Sleep Apnea/Upper Airway Resistance Syndrome

Background

The RO received the veteran's claim of service connection for 
"sleep apnea/respiratory condition" in October 1995.  
Service medical records show no complaints or findings 
relevant to a sleep disorder or respiratory condition.

In July 1995, the veteran was seen at a VA facility for a 
Persian Gulf War examination.  He reported multiple 
complaints including sleep dysfunction.  He reported that the 
sleep dysfunction began since returning from Saudi Arabia in 
1991 and was characterized by bad dreams as well as breathing 
problems.  He stated that his wife said he stops breathing at 
night.  He reported that he had gained about 120 pounds since 
he retired from the military.  He also reported feeling tired 
all the time and was often sleepy in the daytime.  The 
examiner noted that at no time during the examination did the 
veteran nod out or go to sleep.  The diagnosis was sleep 
dysfunction, probably sleep apnea syndrome.  The examiner 
gave the veteran a referral for a consultation for sleep 
apnea.

Records from a private family practice clinic, dated in July 
1995, show that the veteran was seen with a primary concern 
of sleep disturbance which he stated had been ongoing for 
three years.  He reported increased daytime drowsiness and 
stated that his wife complained of frequent snoring.  The 
examiner noted that associated with this sleep disturbance 
was an increase in his weight.  The veteran estimated that he 
had gained approximately 100 pounds.  The doctor referred the 
veteran to another private facility where he was seen later 
in July for evaluation of sleep apnea.

In a report dated July 21, 1995, from the private facility, 
the veteran reported that he had snored loudly for years and 
that he probably had at least some degree of sleepiness for 
several years.  He was 5 feet, 11 inches tall and weighed 308 
pounds, having gained over 100 pounds in the previous year.  
The examiner noted that his symptoms were "pretty classic":  
he was always tired, inappropriately fell asleep everywhere, 
had to nap, and snored very loudly.  His wife, a nurse, told 
him that he stops breathing in his sleep.  His wife had tried 
for years to convince him to seek advice for this, but he 
reported that he did not feel this bad until he came back 
from the Persian Gulf in 1991.  On physical examination, 
there was no evidence of micrognathia, retrognathia, 
macroglossia, tonsillar hypertrophy, or nasal obstruction.  
The diagnostic impression was obstructive sleep apnea 
syndrome and the plan was to conduct polysomnography.

Following this testing, the examiner noted in a report dated 
July 31, 1995, that the study was to a certain extent 
surprising in that it did not reveal evidence of clear cut 
sleep apnea.  The veteran snored very loudly, and his sleep 
was rather superficial.  Nevertheless, there were no 
significant oxygen desaturations; in fact, the oxygen 
saturation throughout the diagnostic study period was quite 
good.  The examiner noted that these findings and the history 
suggested an upper airway resistance syndrome.  The examiner 
prescribed a nasal CPAP (continuous positive airway pressure) 
apparatus.  The diagnostic impression was clinical picture 
compatible with upper airway resistance.  

The VA doctor who had given the veteran the referral for a 
consultation for sleep apnea saw the veteran again in August 
1995.  The doctor noted that he felt the veteran's problems 
stemmed from sleep apnea and could not make the diagnosis of 
chronic fatigue syndrome in the presence of known sleep 
apnea.

The private doctor saw the veteran again in August 1995.  The 
veteran had not obtained the nasal CPAP apparatus.  The 
doctor noted that he still believed the symptoms could be 
explained by upper airway resistance syndrome.  The doctor 
also stated that the veteran's demeanor suggested depression 
but a definitive diagnosis could not be made.  The doctor 
noted that something the veteran could do for the time being 
was to lose a considerable amount of weight but the doctor 
did not think that the veteran was going to do it.

In October 1995, the veteran was seen at a VA medical center 
(VAMC) where he reported having been evaluated at the private 
facility for sleep apnea with findings of a clinical picture 
compatible with upper airway resistance.  He was admitted to 
the VAMC for two nights for a trial of nasal CPAP.  It was 
noted that the veteran did quite well with the apparatus and 
was instructed in its use.  During the hospital stay, it was 
noted that the veteran was quite obese.  There was no actual 
shortness of breath, no wheezing, no cough.  He was not a 
smoker.  He reported problems with loud snoring and 
complained of possible episodes of apnea which the examiner 
noted were demonstrated not to be present during the 
polysonography.  The impressions included obesity 
hypoventilation syndrome and morbid obesity.

In November 1995, the veteran returned to the private 
facility where he reported having been issued a nasal CPAP 
apparatus by VA.  He stated that he had not improved any and 
felt more sleepy than he had before.  A notation dated a few 
days later in November shows that the veteran returned for a 
MSLT (multiple sleep latency test) in which the examiner 
noted that there was no evidence at all of excessive daytime 
somnolence.  The veteran reported that he was using the CPAP 
apparatus every night because it controlled his snoring.  The 
diagnostic impression was probable upper airway resistance 
syndrome; obesity; and suspected depression or dysthymia.

In March 1996, the private doctor saw the veteran again and 
noted that nothing had changed.  The veteran continued to 
complain of being sleepy.  The examiner noted that there was 
no objective documentation of his complaint of excessive 
sleepiness.  Concerning obtaining objective documentation, 
the doctor noted, "We have tried hard, he is on nasal CPAP, 
his snoring is gone, and we know from the laboratory 
evaluation that sleep continuity is good on nasal CPAP.  We 
have also attempted an MSLT on him.  On three naps he was 
anything but sleepy . . . ."  The doctor decided to send him 
for psychological evaluation.

The April 1996 report of private psychological evaluation is 
in the claims file.  The doctor noted that objective testing 
did not show excessive daytime somnolence but that the 
veteran's subjective complaints were in that regard.  The 
veteran underwent a psychological evaluation including 
testing.  The examiner noted that the test results reflected 
a mixture of psychological factors which could be related to 
the veteran's complaint of fatigue, daytime sleepiness, and 
concerns.  The diagnoses were suspect psychological factors 
affecting physical condition; adjustment reaction with mixed 
emotional features; suspect mixed personality disorder with 
passive aggressive and self-defeating personality traits; 
probably upper airway resistance syndrome, by history; and 
obesity.

In April 1996, the veteran was seen again by the examiner who 
referred him for psychological evaluation.  The veteran 
continued to report daytime somnolence in spite of the use of 
the nasal CPAP.  He reported that his wife was delighted 
because he no longer snored or was restless in bed.  A couple 
of days later the doctor repeated the multiple sleep latency 
test and again it was not compatible with pathologic 
sleepiness.

In June 1996, the veteran was seen again by the psychologist.  
The veteran stated that, although he had felt somewhat better 
recently, he still had "no real energy" and gave the 
example of walking up a flight of stairs and feeling very out 
of breath.  The doctor noted he was certain that the 
veteran's obesity was contributing to his lack of energy and 
feeling out of breath during exertion, and therefore 
approaches to weight loss were discussed with him.

On a March 1998 VA mental disorders examination, the examiner 
diagnosed a breathing-related sleep disorder.  On a March 
1998 VA general medical examination, the examiner's diagnosis 
was obstructive sleep apnea.  On an April 1998 VA heart and 
hypertension examination, the examiner's assessment was sleep 
apnea.

A May 1999 report of inpatient treatment at the private 
facility which years earlier had conducted the sleep studies 
pertained primarily to treatment for a psychiatric disorder 
but also noted the diagnosis of sleep apnea.  VA outpatient 
treatment reports dated from May 2000 to June 2001 showed no 
complaints or findings relevant to sleep apnea or a sleep 
disorder.

Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In this case, the veteran did serve in the Persian Gulf War.  
Affirmative medical evidence of record, however, relates the 
veteran's sleep disorder either to sleep apnea or to upper 
airway resistance syndrome.  Moreover, a VA examiner in 
August 1995 specifically noted that the veteran's problems 
stemmed from sleep apnea and not from chronic fatigue 
syndrome.  Accordingly, the claim of service connection for a 
sleep disorder may not be granted as an undiagnosed illness 
in a Persian Gulf veteran because the disorder has been 
attributed to known clinical diagnoses.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Moreover, although the veteran contends that his sleep 
disorder began in service, the service medical records 
reflect no complaints or findings pertaining to a sleep 
disorder.  The earliest evidence of a sleep disorder is dated 
in 1995, four years after the veteran's retirement from 
service.  Because there is no evidence which establishes a 
sleep disorder in service or which indicates that sleep apnea 
or upper airway resistance syndrome may be associated with an 
established event, injury, or disease in service, the Board 
concludes that no further development of the evidence is 
necessary in order for the Board to render a decision on the 
claim for service connection for sleep apnea/upper airway 
resistance syndrome.  38 C.F.R. § 3.159(c)(4)(i); see Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Given the 
absence of evidence of any complaints or findings pertinent 
to a sleep disorder in service and given the four-year period 
following service before the first evidence of a sleep 
disorder is shown, the Board concludes that the preponderance 
of the evidence in this case is against the claim for service 
connection for sleep apnea/upper airway resistance syndrome, 
and the claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for obstructive sleep apnea/upper airway 
resistance syndrome is denied.


REMAND

As noted in the Introduction above, although the RO issued a 
supplemental statement of the case in February 2000 on the 
increased rating claims, it did not include the issues in 
subsequent supplemental statements of the case.  Because a 
higher rating is available under the analogous criteria and 
because the veteran has not withdrawn his appeal, the 
increased rating claims remain on appeal unless the veteran 
withdraws the appeal in writing.  AB, 6 Vet. App. at 38.  

Because the last supplemental statement of the case 
pertaining to the increased rating claims was issued prior to 
the enactment of the VCAA, the Board concludes that remand is 
required to ensure fulfillment of the veteran's due process 
rights.  Accordingly, the case is REMANDED for the following 
development:

1.  Write to the veteran and ask him if 
he wishes to continue his appeal of the 
claims for increased ratings for 
tendonitis with calcaneal spur and 
degenerative joint disease, right and 
left feet, which are each currently rated 
as 10 percent disabling.  Explain to him 
that if he does not wish to continue his 
appeal with regard to these claims, he 
must withdraw his appeal in writing.

2.  If the veteran does not withdraw 
his appeal, advise him, in compliance 
with the provisions of the VCAA, of the 
evidence necessary to substantiate his 
claim for increased ratings for the 
disorders of his feet as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Ask the veteran to 
submit any additional evidence he may 
have in support of his increased rating 
claims, including any evidence of 
treatment for his service-connected 
foot disorders.  Assist him in 
obtaining any such evidence.  Review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

3.  Because the last VA examination of 
the feet was conducted in December 
1998, schedule the veteran for an 
examination to assess the current 
degree of disability resulting from his 
service-connected tendonitis with 
calcaneal spur and degenerative joint 
disease of the right and left feet.

4.  Readjudicate the veteran's claims 
for entitlement to increased ratings 
his service-connected tendonitis with 
calcaneal spur and degenerative joint 
disease of the right and left feet.  If 
the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case.  
The supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the February 
2000 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



